Citation Nr: 1637299	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for prostate cancer.

2.  Entitlement to service connection for a left arm disability, to include a radial nerve disability.

5.  Entitlement to a rating in excess of 40 percent for traumatic brain injury (TBI) with a cognitive disorder, to include propriety of a reduction in rating.

3.  Entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a compensable rating for major depressive disorder, to include propriety of a reduction in rating.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Stephen D. Gragg, Agent


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

In February 2014, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a Board hearing before a Veterans Law Judge.  Thereafter, the Veteran was scheduled to attend a Board videoconference hearing in May 2016 at the Regional Office; however, his representative informed the RO that he would not be able to attend the hearing as he had a hearing scheduled with the Social Security Administration on the same day in Nebraska.  As such, the representative asked for the Veteran's hearing to be rescheduled.  The RO subsequently rescheduled the Veteran's hearing for July 2016, but the Veteran's representative notified the RO that he was unfortunately out of state in Lousiana on the scheduled date.  Thereafter, the Veteran's hearing was rescheduled for August 2016.  Most recently in a June 2016 correspondence, the Veteran's representative indicated he would be unable to attend the Veteran's hearing on the date indicated, and asked if the hearing could again be rescheduled so he could attend the hearing.  In this case, the Board has determined that good cause clearly exists for the Veteran's failure to appear at his scheduled hearings.  Specifically, the Veteran was out of state on the scheduled dates in May and July, and his representative was unavailable on the August 2016 date.  Additionally, the Veteran has unequivocally expressed his desire to have the hearing rescheduled.  The Veteran has not yet been rescheduled for his requested hearing.  As the RO schedules Board video hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

